Citation Nr: 1427148	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1965 to November 1968 and from March 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in pertinent part denied the claim for service connection for bilateral hearing loss and granted service connection for hypertension and assigned a noncompensable disability rating.

In March 2009, the Veteran failed to appear for a hearing before RO personnel for which he was notified in January 2009.  In October 2011, the Board remanded the appeal to give the Veteran another opportunity to appear at the requested hearing.  In January 2012 written correspondence, the Veteran withdrew his request for a hearing.

In January 2012, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO consideration for this evidence was received in a written statement dated in April 2014 that is included in the record.  In May 2014 correspondence, the Veteran's representative indicated that the Veteran also waived RO consideration of VA treatment records and an [April] 2009 VA examination report added to the Virtual VA claims file.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran is not shown to have a current bilateral hearing loss disability for VA compensation purposes.

2.  Hypertension is manifested by a history of diastolic pressure predominantly less than 100, current diastolic pressure predominantly less than 100, systolic pressure predominantly less than 160, and continuous medication required for control.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2013).

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in an August 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2006 letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

However, the appeal regarding hypertension arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post-service private and VA treatment records, VA examination reports and medical opinions, and lay statements. 

The Board also notes that actions requested in the prior remand have been undertaken.  Here, the AOJ notified the Veteran in January 2012 that he had been placed on the waiting list for a local hearing; however, the Veteran responded the same month that he wished to withdraw his request for a local hearing.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. General Laws and Regulations for Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran believes that he has a bilateral hearing loss disability related to military service.  Specifically, he contends that he experienced acoustic trauma as a result of exposure to loud noises caused by artillery weapons, mortars, rockets, and aircraft while stationed in Chu Lai, Vietnam, and that the noise exposure contributed to his hearing loss.  See October 2006 Statement in Support of Claim.

Service treatment records were silent for complaints or findings related to hearing loss or tinnitus.  In a pre-induction report of medical history dated in October 1965, the Veteran denied currently or ever having ear trouble or running ears.  In reports of medical history dated in May 1966, May 1967, October 1968, and November 1968, the Veteran denied currently or ever having hearing loss.  Whispered voice testing in May 1966 and May 1967 was reported as 15/15 in each ear.

During his first period of service, the Veteran underwent audiometric examinations at pre-induction, in October 1968, and separation.  It should be noted that prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
October 1965
(Pre-induction)
RIGHT
15 (30)
5 (15)
5 (15)
0 (10)
5 (10)

LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
October 1968

RIGHT
0
0
0
N/A
5

LEFT
0
0
0
0
15
November 1968
(Separation)
RIGHT
5
10
0
N/A
15

LEFT
0
5
5
N/A
10

The Veteran did not undergo audiometric testing during his second period of active duty service from March to July 1991.  However, he underwent audiometric examinations before and after his second period of service in connection with his Indiana National Guard service.  The results are recorded as follows (and rounded to the nearest 5 Hertz for December 1982 and January 1985):


HERTZ
Date
Ear
500
1000
2000
3000
4000
December 1982
RIGHT
25
20
15
15
5

LEFT
20
20
25
25
15
January 1985

RIGHT
25
20
15
15
5

LEFT
20
20
25
25
15
December 1989
RIGHT
0
5
10
0
5

LEFT
0
5
10
15
15
November 1991
RIGHT
5
10
15
5
15

LEFT
5
5
15
10
20

In reports of medical history dated in December 1982, December 1989, and November 1991, the Veteran again denied currently or ever having hearing loss.

Private treatment records dated from March 2000 to June 2007 from R. Cater, M.D., were silent for complaints or findings related to hearing problems or tinnitus.

During a May 2007 VA examination for a claimed psychiatric disorder, the Veteran stated that he had worked on the assembly line at Ford Motor Company for 34 years and retired in July 2003 based on eligibility by age or duration of work.  He indicated that leisure activities included working in the yard and that he used to go hunting, but had been taking it easy since a heart attack in November 2006.  During a similar VA examination in September 2011, he stated that he made aluminum siding when he worked at Ford.

The Veteran's claim for service connection for bilateral hearing loss was denied in a July 2007 rating decision.

A September 2007 treatment record from Dr. R. Cater noted that the Veteran was status post cataract surgery and was scheduled for reading glasses.  The Veteran had no current complaints, and Dr. Cater noted that it was a regular visit.  A review of systems did not identify subjective hearing problems.  Objective findings regarding HEENT (head, eyes, ears, nose, and throat) were not reported and instead left blank.  The assessment included "service connected hearing loss."  In a statement received in September 2007, R. Cater, M.D., stated that the Veteran had been under his care since March 2000 and that he had "clinical features of hi [sic] frequency hearing loss, including abnormal Weber-Rhine testing."  He requested audiometric testing and a grant of service connection for hearing loss on the Veteran's behalf.

The Veteran was afforded a VA audiological examination in March 2008 and complained of hearing loss and tinnitus.  He reported having difficulty hearing conversations with his wife and having to turn up the television volume.  He reported military noise exposure to rockets, mortars, and gunfire.  Regarding occupational noise exposure, he reported working at Ford Motor Company; he denied recreational noise exposure.  On audiometric testing, pure tone air conduction thresholds, in decibels, were as follows:


HERTZ
Ear
500
1000
2000
3000
4000
RIGHT
30
25
30
25
25
LEFT
25
25
25
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The audiologist explained that the Veteran had a mild to moderate hearing loss at 6000 Hertz rising to a mild hearing loss at 8000 Hertz bilaterally.  However, within the meaning of 38 C.F.R. § 3.385, the Veteran had non-disabling hearing loss.  

In his April 2008 substantive appeal, the Veteran explained that he believed the decision to deny his claim was incorrect because even though he was "under the guideline," he was still having trouble hearing and his wife complained that he had the television and radio too loud.

Documentation of a May 2008 telephone message to Dr. Cater reads, "[Patient] states documentation showing hearing loss needed for VA."  The doctor's comments note that a consultation was in progress and that the Veteran had "hearing concerns off [and] on over the years [and] possibly service connected."

A May 2008 report reflects that Dr. Cater referred the Veteran to a private otolaryngologist, A. Yekinni, M.D., requesting a "disability evaluation" for the Veteran, who had "partial hearing loss" and "decreased auditory acuity."

During a May 2008 evaluation with Dr. Yekinni (dated one day before Dr. Cater's referral), the Veteran stated that he had difficulty hearing and bilateral tinnitus secondary to noise exposure in the military.  Several days later, the Veteran underwent audiometric testing by C. M.  The results were reported in graphical format, but appear to read as follows:    



HERTZ
Ear
500
1000
2000
3000
4000
RIGHT
95
40
50
60
70
LEFT
95
80
90
100
100

It appears that the tester evaluated the Veteran's speech recognition using the Northwestern University Auditory Test No. 6 (N. U. No. 6); his score was 84 percent correct in the right ear and 62 percent correct in the left ear.  On follow-up after the testing, Dr. Yekinni found that the Veteran's audiometric testing was "inconclusive."

The Veteran was afforded another VA audiological examination in November 2008 by a different VA audiologist than the one who conducted the VA examination in March 2008.  The Veteran again complained of hearing loss and tinnitus, described situations of greatest difficulty hearing, and his history of military, occupational, and recreational noise exposure.  At the November 2008 examination, he stated that he wore hearing protection when he worked at Ford Motor Company for 34 years.  He also acknowledged some use of power tools for projects around the house, but stated that he uses hearing protection.  On audiometric testing, pure tone air conduction thresholds, in decibels, were as follows:

HERTZ
Ear
500
1000
2000
3000
4000
RIGHT
15
15
30
20
25
LEFT
15
15
20
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was sensorineural hearing loss, not disabling per 38 C.F.R. § 3.385 bilaterally.

The audiologist indicated that she reviewed the Veteran's claims file.  She observed that the May 2008 audiogram from the office of Dr. Yekinni showed results noted to be "inconclusive," and she commented that "pure tone responses were in very poor agreement with [speech recognition scores]."  The VA audiologist also described her review of service treatment records, which showed normal hearing bilaterally on numerous audiometric tests, and that the Veteran passed whispered voice hearing screens bilaterally in [May] 1966 and May 1967.  Finally, the audiologist reiterated that the current hearing loss was non-disabling bilaterally according to VA regulation and supported her conclusion, noting that the present results were consistent with the audiology evaluation from March 2008.

Subsequent private and VA treatment records did not include audiometric testing results documenting a bilateral hearing loss disability.

Having carefully considered the medical and lay evidence of record, the Board finds that service connection for bilateral sensorineural hearing loss is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms of perceived hearing loss and his history of noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing sensorineural hearing loss and determining the etiology of such falls outside the realm of common knowledge of a lay person, as such requires audiometric examination by trained medical personnel.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on these points.

In this case, the Board finds that service connection for bilateral hearing loss is not warranted because there is no evidence of a current bilateral hearing loss disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In other words, in the absence of proof of present disability, in this case impaired hearing per 38 C.F.R. § 3.385, there can be no valid claim.  Here, although the Board does not doubt that the Veteran was exposed to loud noises caused by artillery weapons, mortars, rockets, and aircraft while stationed in Chu Lai, Vietnam, there is no probative medical evidence of a hearing loss disability during service or following separation from service, as defined by the applicable regulation.  Notably, although he was exposed to loud noises during his military service, the Veteran denied perceiving any hearing loss during active duty service and during his National Guard service and the evidence does not reflect that his military noise exposure resulted in a disability.

The Board acknowledges that the November 2008 VA examiner diagnosed sensorineural hearing loss bilaterally.  Nevertheless, the Board emphasizes that none of the audiometric testing data of record, including the testing performed by the November 2008 VA audiologist, reflects hearing loss as defined by 38 C.F.R. § 3.385.  

Moreover, the Board considered the statements by the Veteran's private physician, Dr. Cater, that he had service-connected bilateral hearing loss.  However, the Board notes that the September 2007 assessment of "service connected hearing loss" was unsupported by any objective clinical findings of the ears or audiometric testing data.  Therefore, to the extent that Dr. Cater opined that the claimed hearing loss disability, which is not shown by medical evidence of record, was related to military noise exposure, the Board does not find the opinion to be persuasive. 

Similarly, the Board does not find persuasive the private audiometric testing results from May 2008.  In this regard, the Board observes that the results appear to be plainly anomalous when compared to the audiometric testing results obtained by two different VA audiologists in March 2008 and November 2008.  In addition, the private otolaryngologist, Dr. Yekinni, interpreted the May 2008 results as "inconclusive," while the November 2008 VA examiner explained that the May 2008 pure tone responses were in very poor agreement with the speech recognition scores.  Therefore, the Board finds that the most persuasive and probative evidence of record established that the Veteran does not have a current hearing loss disability for VA purposes. 

Finally, the Board acknowledges the April 2014 assertion by the Veteran's representative on his behalf that another VA audiological examination is warranted "to determine if the Veteran's hearing loss has deteriorated to the point of falling within the VA's guidelines of hearing loss per 38 C.F.R. § 3.385" since "the Veteran has been conceded to have served in combat."  The Board reiterates that both the March 2008 and November 2008 VA audiologists considered the Veteran's reported noise exposure to rockets, mortars, and gunfire during his service in Vietnam and reviewed his claims file.  However, the fact remains that despite the Veteran's credible reports of military noise exposure, competent and persuasive audiometric testing data have consistently shown that he does not have a bilateral hearing loss disability for VA compensation purposes and he repeatedly denied perceiving any hearing loss for years after his exposure to rockets, mortars, and gunfire during his service in Vietnam.  Accordingly, the Board finds that the record contains sufficient medical evidence necessary to decide the claim and an additional VA audiological examination is not required or warranted.  See 38 C.F.R. § 3.159(c)(4).

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. General Laws and Regulations for Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the hypertension disability on appeal. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran's hypertension is rated as noncompensable pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.

7101
Hypertensive vascular disease (hypertension and isolated systolic hypertension):
Rating

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.
Note 3: Evaluate hypertension separately from hypertensive heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Code 7101 (2013).

Following a December 2006 VA examination, the Veteran's June 2006 claim of service connection for hypertension was granted on the basis that his hypertension was caused and/or aggravated by his service-connected diabetes mellitus.

Private treatment records from R. Cater, M.D., reflect that hypertension was diagnosed in April 2000.  At that time, the Veteran's blood pressure readings were 150/100 and 156/94.  He elected to try to control his hypertension with diet.  Subsequently, his diastolic blood pressure remained less than 100, and his systolic pressure was less than 160.  In October 2002, however, his blood pressure was recorded as 168/94 and 174/90.  Dr. Cater started the Veteran on a trial of Lozol (Indapamide), an antihypertensive drug.  During a follow-up visit in January 2003, his blood pressure was recorded as 130/78, and Dr. Cater noted that the Veteran's hypertension had improved on Lozol.  Subsequent treatment record reveal that the Veteran had some instances of suboptimal blood pressure control in September 2003 and January 2004; however, his diastolic blood pressure was consistently less than 100 prior to receipt of his claim for service connection in June 2006.    

Private treatment records dated in November 2006 from Methodist Hospital reflect that the Veteran was admitted with a chief complaint of chest pain.  His blood pressure was recorded as 130/80.  The diagnosis included small myocardial infarction. 

During a December 2006 VA examination, the Veteran reported that two weeks previously, he had presented to the emergency department at Methodist Hospital after he became fatigued and sweaty with substernal chest pain.  He was treated medically overnight for an acute myocardial infarction and underwent cardiac catheterization.  Current medications included Toprol XL (Metoprolol).  On examination, his blood pressure was recorded as 135/70 and 140/75 and was 135 by palpation.  The examiner characterized the Veteran's blood pressure, for which he was taking medications, as elevated.  In addition to hypertension, the assessment included myocardial infarction and left carotid bruit.

During a December 2006 VA diabetes mellitus examination four days later, his blood pressure was recorded as 125/63, 143/66, and 127/66.  The Veteran stated that he had not worked for one to two years due to heart disease.

During a May 2007 VA examination for a claimed psychiatric disorder, the Veteran stated that he had worked on the assembly line at Ford Motor Company for 34 years and retired in July 2003 based on eligibility by age or duration of work.

In June 2007, the Veteran was evaluated by a private cardiologist, J. Lauer, M.D., regarding his coronary artery disease with myocardial infarction in November 2006.  His blood pressure was recorded as 138/80.

During a March 2008 VA heart examination to evaluate the Veteran's claimed myocardial infarction or heart disease disability, his blood pressure was recorded as 157/85.

Private treatment records from R. Cater, M.D., dated after the June 2006 claim for service connection and to August 2010 reflect that the Veteran continued to take medication for his hypertension, that diastolic pressure was consistently less than 100, and that systolic pressure was consistently less than 160.

In April 2009 correspondence, the Veteran suggested that he should be awarded a compensable rating for his hypertension because his "hypertension is only under control because [he takes] medications."

In an April 2009, letter regarding the Veteran's heart disease, for which service connection was granted in an April 2008 rating decision, Dr. Cater indicated that "after years of poor [blood pressure] control (see notes 5/1/01 to 1/20/04)," the Veteran's "blood pressure is now controlled on multidrug therapy."

During an April 2009 VA diabetes mellitus examination, the Veteran indicated that he continued to take medication for hypertension.  His blood pressure was recorded as 130/65 lying, 142/70 sitting, and 142/70 standing.  

In a January 2012 letter addressed to the Veteran, Dr. J. Lauer wrote, "As requested, I am sending you this letter with regard to your hypertension.  Currently, your blood pressure is under good control with your current medications which include Hyzaar and metoprolol.  Without the medications it is likely your blood pressure would be uncontrolled; thus, necessitating continuation of these medications."  Dr. Lauer added that the Veteran was followed on a yearly basis for his blood pressure.

In February 2012, the Veteran presented to the VA clinic to establish medical care.  His blood pressure was recorded as 144/71 and 153/67 and he identified medication he was taking for hypertension.  He also provided an October 2011 record from his private doctor, R. Cater, M.D., which was scanned by VA and which recorded blood pressure as 140/90 and 136/70 on repeat.  It was noted that his hypertension was usually adequately controlled and no medication changes were indicated.  

Having carefully reviewed the evidence of record, the Board finds that the Veteran's hypertension has been manifested by required continuous medication for control, a history of diastolic pressure predominantly less than 100, current diastolic pressure predominantly less than 100, and systolic pressure predominantly less than 160.  In fact, the Veteran's diastolic pressure was recorded as 100 on a single occasion in April 2000, and his systolic pressure has not exceeded 160 since October 2002, years before the claim of service connection was received.  Therefore, the medical evidence clearly reflects that the Veteran's diastolic pressure has predominantly been less than 100, and systolic pressure has predominantly been less than 160.  These findings are consistent with the currently assigned noncompensable rating for hypertension, and a compensable rating is not warranted.

The Board has considered the assertions by the Veteran and the statement by Dr. Lauer pertaining to the severity of his hypertension and that his hypertension would be worse if he did not take his medication.  However, there is no basis in VA law for the assignment of a compensable rating for hypertension with blood pressure findings that might be higher without treatment.  In addition, there is no indication that prior to initiating hypertension medication treatment in October 2002 that the Veteran's diastolic pressure had been predominantly 100 or more or that his systolic pressure had been predominantly 160 or more.  As a result, the Board finds the numerous private and VA blood pressure findings are more persuasive as to the Veteran's disability picture over the course of this appeal than the speculation about the possible severity of his hypertension without medication treatment.

In April 2014 correspondence, the Veteran's representative argued on the Veteran's behalf that the Veteran's hypertension "is more severe than the current evaluation allows" and that the case should be remanded for a current hypertension examination.  The representative asserted that a new VA examination is warranted because the "last hypertension examination appeared to be approximately six years old and there was no current evidence showing the severity of the condition."  The representative believed that the available evidence was too old to adequately evaluate the state of the condition and that VA must provide a new examination.  

The Board disagrees that a remand is required for a new examination because the evidence of record contains the medical information necessary to decide the claim, and a remand would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While the last VA examination specific to hypertension, in fact, was conducted in December 2006, other, subsequent VA examinations also contain the information necessary to evaluate the claim under the applicable rating criteria, namely blood pressure readings.  Likewise, his private treatment records and recent treatment with a VA primary care provider contain blood pressure readings.  Therefore, while the Veteran has claimed that his hypertension is more severe than what is contemplated by the assigned noncompensable rating, the claims file contains medical evidence sufficient to consider whether a higher rating is warranted: the private and VA medical evidence does not support a compensable disability rating.  

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of an initial compensable rating hypertension at any point during the course of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, entitlement to an increased rating for hypertension is not warranted, and the claim must be denied.

The Board has considered whether the Veteran's hypertension disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, there has been no showing that the Veteran's disability picture is so exceptional that it could not be contemplated adequately by the applicable schedular rating criteria discussed above for evaluating hypertension.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the evidence shows that the Veteran's hypertension is well-controlled with medication, and neither he nor his treating physicians has described any unusual features associated with his service-connected hypertension.  In addition, the evidence of record does not show that his hypertension has caused marked interference with any employment as he has been retired since 2003 or that he has been frequently hospitalized for hypertension.  Accordingly, a referral for extra-schedular consideration is not warranted.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of entitlement to an initial compensable rating for hypertension.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial compensable rating for hypertension is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


